Per Curiam.

The order appealed from must be affirmed. It grants appellants all that they, are reasonably entitled to receive and it permits them to interpose an additional defense even after the entry of judgment, upon terms which, in our judgment, were very reasonable and usually exacted.
Appellants’ contention that. said order grants them relief not asked for, I think has no- force, because, in our judgment, and in view, of all the surrounding facts and circumstances, - the relief granted is all that should be granted them.
We think that the order of March 2d is the only one subject to review on this appeal, as it superseded the orders of February ■ 17th and 25th.
The first-named order .at least modified the prior orders, and was just and reasonable, and is affirmed, with costs, and with leave to the appellants to comply with ■ the terms thereof within five days after notice of entry of order herein.
Present: Fitzsimons and McCarthy, JJ.
Order affirmed, with costs, and with leave to appellants to comply with the terms- thereof within five days after notice "of entry herein.